Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5605 Page 1 of 114




                            ATTACHMENT K




                            ATTACHMENT K




                                   EXHIBIT 11
                                   Page 0253
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5606 Page 2 of 114




                                   EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5607 Page 3 of 114




                                   EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5608 Page 4 of 114




                                   EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5609 Page 5 of 114




                                   EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5610 Page 6 of 114




                             ATTACHMENT L




                             ATTACHMENT L




                                   EXHIBIT 11
                                   Page 0258
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5611 Page 7 of 114




                                   EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5612 Page 8 of 114




                                   EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5613 Page 9 of 114




                                   EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5614 Page 10 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5615 Page 11 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5616 Page 12 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5617 Page 13 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5618 Page 14 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5619 Page 15 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5620 Page 16 of
                                     114




                           ATTACHMENT M




                           ATTACHMENT M




                                  EXHIBIT 11
                                  Page 0268
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5621 Page 17 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5622 Page 18 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5623 Page 19 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5624 Page 20 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5625 Page 21 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5626 Page 22 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5627 Page 23 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5628 Page 24 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5629 Page 25 of
                                     114




                           ATTACHMENT N




                           ATTACHMENT N




                                  EXHIBIT 11
                                  Page 0277
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5630 Page 26 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5631 Page 27 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5632 Page 28 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5633 Page 29 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5634 Page 30 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5635 Page 31 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5636 Page 32 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5637 Page 33 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5638 Page 34 of
                                     114




                           ATTACHMENT O




                           ATTACHMENT O




                                  EXHIBIT 11
                                  Page 0286
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5639 Page 35 of
                                     114




          REDACTED                             REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5640 Page 36 of
                                     114
      REDACTED




                              REDACTED




                                                   REDACTED




           REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5641 Page 37 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5642 Page 38 of
                                     114




           REDACTED
                                                       REDACTED




                REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5643 Page 39 of
                                     114




REDACTED                    REDACTED




                  REDA                         REDACTED




                                       REDACTED
                                                           REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5644 Page 40 of
                                     114




 REDACTED                   REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5645 Page 41 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5646 Page 42 of
                                     114




REDACTED                    REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5647 Page 43 of
                                     114




                           ATTACHMENT P




                           ATTACHMENT P




                                  EXHIBIT 11
                                  Page 0295
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5648 Page 44 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5649 Page 45 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5650 Page 46 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5651 Page 47 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5652 Page 48 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5653 Page 49 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5654 Page 50 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5655 Page 51 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5656 Page 52 of
                                     114




                           ATTACHMENT Q




                           ATTACHMENT Q




                                  EXHIBIT 11
                                  Page 0304
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5657 Page 53 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5658 Page 54 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5659 Page 55 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5660 Page 56 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5661 Page 57 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5662 Page 58 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5663 Page 59 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5664 Page 60 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5665 Page 61 of
                                     114




                           ATTACHMENT R




                           ATTACHMENT R




                                  EXHIBIT 11
                                  Page 0313
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5666 Page 62 of
                                     114




           REDACTED                            REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5667 Page 63 of
                                     114
       REDACTED




                              REDACTED




                                          REDACTED




            REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5668 Page 64 of
                                     114




                      REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5669 Page 65 of
                                     114




              REDACTED                                  REDACTED




                                                               REDACTED
   REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5670 Page 66 of
                                     114




      REDACTED
                                    REDACTED




                                                        REDACTED




                                                     REDACTED




                                   REDACTED




                                          REDACTED




      REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5671 Page 67 of
                                     114




 REDACTED                    REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5672 Page 68 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5673 Page 69 of
                                     114




REDACTED                     REDACTED




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5674 Page 70 of
                                     114




                           ATTACHMENT S




                           ATTACHMENT S




                                  EXHIBIT 11
                                  Page 0322
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5675 Page 71 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5676 Page 72 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5677 Page 73 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5678 Page 74 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5679 Page 75 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5680 Page 76 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5681 Page 77 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5682 Page 78 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5683 Page 79 of
                                     114




                           ATTACHMENT T




                           ATTACHMENT T




                                  EXHIBIT 11
                                  Page 0331
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5684 Page 80 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5685 Page 81 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5686 Page 82 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5687 Page 83 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5688 Page 84 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5689 Page 85 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5690 Page 86 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5691 Page 87 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5692 Page 88 of
                                     114




                           ATTACHMENT U




                           ATTACHMENT U




                                  EXHIBIT 11
                                  Page 0340
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5693 Page 89 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5694 Page 90 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5695 Page 91 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5696 Page 92 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5697 Page 93 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5698 Page 94 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5699 Page 95 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5700 Page 96 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5701 Page 97 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5702 Page 98 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5703 Page 99 of
                                     114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5704 Page 100 of
                                      114




                            ATTACHMENT V




                            ATTACHMENT V




                                  EXHIBIT 11
                                  Page 0352
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5705 Page 101 of
                                      114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5706 Page 102 of
                                      114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5707 Page 103 of
                                      114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5708 Page 104 of
                                      114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5709 Page 105 of
                                      114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5710 Page 106 of
                                      114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5711 Page 107 of
                                      114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5712 Page 108 of
                                      114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5713 Page 109 of
                                      114




                           ATTACHMENT W




                           ATTACHMENT W




                                  EXHIBIT 11
                                  Page 0361
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5714 Page 110 of
                                      114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5715 Page 111 of
                                      114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5716 Page 112 of
                                      114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5717 Page 113 of
                                      114




                                  EXHIBIT 11
Case 3:17-cv-01112-JLS-NLS Document 118-4 Filed 07/11/19 PageID.5718 Page 114 of
                                      114




                                  EXHIBIT 11
